Citation Nr: 0101495	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
regarding this issue.

In March 1999, the RO issued a rating decision which appears 
to have reopened and then denied the appellant's claim for 
service connection for bilateral hearing loss on its merits.  


REMAND

The appellant was scheduled for a hearing before a member of 
the Board of Veteran's Appeals in July 2000, and again in 
October 2000.  Prior to both of these hearings, the appellant 
contacted the RO indicating that he would be unable to attend 
due to a lack of transportation.

In December 2000, the Board sent a letter seeking 
clarification from the appellant regarding his desire to 
attend a hearing before a member of the Board.  In January 
2001, the appellant filed a response indicating that he 
wished to have a video conference hearing before a member of 
the Board of Veteran's Appeals, preferably to be held in 
Mobile, Alabama.  Accordingly, the Board concludes that the 
RO should schedule a videoconference hearing in this matter. 
See 38 C.F.R. § 20.702 (e)(2000).  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.  If possible, this hearing 
should be held in Mobile, Alabama.  The 
notice of the hearing should inform the 
appellant of the procedures for 
withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.702(e), as 
well as the consequences for failure to 
appear for a scheduled hearing, as 
outlined in 38 C.F.R. § 20.702(d).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





